ORDER

PER CURIAM.
Robert Bell (“Appellant”) appeals the trial court judgment finding him guilty of murder in the first degree in the strangulation death of Ms. Reba Cannon. The court sentenced him to life imprisonment without the possibility of probation or parole. Appellant claims that the trial court erred in overruling his request for a mistrial when evidence was introduced which showed Appellant’s propensity to commit crimes against women. Appellant also maintains that the trial court plainly erred in allowing the State to question a detective regarding the fact that Appellant was in custody when he was located for questioning in the death of Ms. Cannon.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for them information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).